DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 20210089804 in view Yamamichi US 20040213444.
Regarding claim 1, Uejo et al teaches an information processing apparatus (information processing apparatus 10 (paragraph 0035)) comprising: 
a processor (processor 20 (paragraph 0154)) configured to: 
acquire an image corresponding to a key character string (Key S11, paragraph 0154) from a target image (the first image data, paragraph 0154) in response to the key character string that serves as a character string specified beforehand as a key (the key is set in advance paragraph 0154) and is acquired from results of character recognition performed on the target image including character strings (character recognition process for searching for the key, paragraph 0154); 
extract, by using results of acquiring the image corresponding to the key character string, from the results of the character recognition a value character string that serves as a character string indicating a value corresponding to the key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155)); and 
(Note:  a specific character string will be referred to as a “key”, and a corresponding character string will be referred to as a “value” (paragraph 0151))
Although the outputting of the key character string and the value character string corresponding to the key character string appears to be obvious or inherent, Uejo does not clearly states that.
Yamamichi teaches in order to extract patient information from image information an OCR or similar equipment is used for character recognition and the recognized name of patient is associated as radiograph related information of this imager information to be sent to the imager or display as output equipment (paragraph 0003).
Since the recognized name of patient is similar to Key in Ueji and radiograph related information is similar to value in Uejo, it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: outputting of the key character string and the value character string corresponding to the key character string.
The reason of doing so would have allow a user to clearly understand the relationship between the important key and value in a document. 
Regarding claim 2, Uejo et al teaches wherein the processor comprises a learning model that has learned to acquire an image of a character string from an image, and wherein the processor is configured to, by using the learning model, acquire the image corresponding to the key character string from the target image (processor 20 may perform character recognition processing for image data to recognize a character from the image data. The character recognition processing may be implemented by a learning device using artificial intelligence (paragraph 0054).
Note:  although paragraph 54 does not clearly stating to use the learning model on the key character, it would have been obvious to a person with ordinary skill in the art to apply the learning model of Uejo to the key character in order to improve the accuracy of character recognition on the key as desired by the user. 


Regarding claim 4, Uejo et al teaches wherein the results of acquiring the image corresponding to the key character string comprise information indicating a position of the key character string in the target image, and wherein the processor is configured to extract the value character string by using the position of the key character string (processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written. For example, a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region (paragraph 0155)).

Regarding claim 5, Uejo et al teaches wherein the results of acquiring the image corresponding to the key character string comprise information indicating a position of the key character string in the target image, and wherein the processor is configured to extract the value character string by using the position of the key character string (processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written. For example, a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region (paragraph 0155)).

Regarding claim 7, Uejo et al teaches wherein the processor is configured to: acquire position information indicating a position of the value character string with respect to the key character string serving as a reference (the processor 20 extracts a value corresponding to the key from the first image data (S12). the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155); and 
extract, by using the position of the key character string, the value character string at the position in the target image indicated by the position information (a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region. Keys corresponding to values are set such that the values may be extracted (paragraph 0155).

Regarding claim 8, Uejo et al teaches wherein the processor is configured to: acquire position information indicating a position of the value character string with respect to the key character string serving as a reference (the processor 20 extracts a value corresponding to the key from the first image data (S12). the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155); and 
extract, by using the position of the key character string, the value character string at the position in the target image indicated by the position information (a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region. Keys corresponding to values are set such that the values may be extracted (paragraph 0155).

Regarding claim 20, Uejo teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (paragraph 0002), the process comprising: 
acquiring an image corresponding to a key character string (Key S11, paragraph 0154) from a target image (the first image data, paragraph 0154) in response to the key character string that serves as a character string specified beforehand as a key (the key is set in advance paragraph 0154) and is acquired from results of character recognition performed on the target image including character strings (character recognition process for searching for the key, paragraph 0154); 
extracting, by using results of acquiring the image corresponding to the key character string, from the results of the character recognition a value character string that serves as a character string indicating a value corresponding to the key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155)); and 
(Note:  a specific character string will be referred to as a “key”, and a corresponding character string will be referred to as a “value” (paragraph 0151))
Although the outputting of the key character string and the value character string corresponding to the key character string appears to be obvious or inherent, Uejo does not clearly states that.
Yamamichi teaches in order to extract patient information from image information an OCR or similar equipment is used for character recognition and the recognized name of patient is associated as radiograph related information of this imager information to be sent to the imager or display as output equipment (paragraph 0003).
Since the recognized name of patient is similar to Key in Ueji and radiograph related information is similar to value in Uejo, it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: outputting of the key character string and the value character string corresponding to the key character string.
The reason of doing so would have allow a user to clearly understand the relationship between the important key and value in a document. 
Claim(s) 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 20210089804 in view Yamamichi US 20040213444 and further in view of Schmidtler US 20050134935.

Regarding claim 3, Uejo et al does not teach wherein the processor is configured to cause the learning model to learn by using the target image from which the image corresponding to the key character string has been acquired.
Schmidtler, paragraph 14, teaches to use from each image based on the textual information in the image obtained by OCR.  
Since the target image containing the image and textual information of the key character string, it would have been obvious to a person with ordinary skill in the art to have modified Uejo to include: wherein the processor is configured to cause the learning model to learn by using the target image from which the image corresponding to the key character string has been acquired.  The reason of doing so is to allow the key character string to be more accurately recognized.

Regarding claim 6, Uejo et al teaches wherein the results of acquiring the image corresponding to the key character string comprise information indicating a position of the key character string in the target image (processor 20 selects a cleansing learning device 22 corresponding to a position at which specific information (for example, a keyword) is written in a document represented in first image data, and performs cleansing processing using the selected cleansing learning device (paragraph 0142), and wherein the processor is configured to extract the value character string by using the position of the key character string (processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155).

Regarding claim 9, Uejo et al teaches wherein the processor is configured to: acquire position information indicating a position of the value character string with respect to the key character string serving as a reference (the processor 20 extracts a value corresponding to the key from the first image data (S12). the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155); and 
extract, by using the position of the key character string, the value character string at the position in the target image indicated by the position information (a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region. Keys corresponding to values are set such that the values may be extracted (paragraph 0155).


Claim(s) 10, 11, 13, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 20210089804 in view of Yamamichi US 20040213444 and further in view of Takabayashi et al US 2019/0294912.

Regarding claim 10, Uejo in view of of Yamamichil teaches all of the limitations of claim 1.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 11: Uejo in view of of Yamamichil teaches all of the limitations of claim 2.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 13: Uejo in view of of Yamamichil teaches all of the limitations of claim 4.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 14: Uejo in view of of Yamamichil teaches all of the limitations of claim 5.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.


Regarding claim 16: Uejo in view of of Yamamichil teaches all of the limitations of claim 7.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 17: Uejo in view of of Yamamichil teaches all of the limitations of claim 8.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 19, Takabayashi et al teaches wherein the processor is configured to derive the degree of certainty by using the value character string stored beforehand (the control unit 31 stores the result of the character recognition processing of step S150 into the storage server 40 in step S170, the control unit 31 may change a storage mode according to the degree of certainty of each character. The control unit 31 has threshold values for the degree of certainty as information in advance, paragraph 0053; note in other words, the system stored in advance the value character string with its degree of certainty)
Claim(s) 12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 20210089804 in view Yamamichi US 20040213444 and further in view of Schmidtler US 20050134935 and Takabayashi et al US 2019/0294912.
Regarding claim 12, Uejo et al in view Yamamichi and further in view of Schmidtler teaches all of the limitations of claim 3.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.
Regarding claim 15, Uejo et al in view Yamamichi and further in view of Schmidtler teaches all of the limitations of claim 6.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.
Regarding claim 18, Uejo et al in view Yamamichi and further in view of Schmidtler teaches all of the limitations of claim 9.
Uejo fails to teach wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.





Conclusion
Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 27, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675